DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application IN201821023578 filed on 06/25/2018. 
  Response to Amendment
The amendment filed 02/18/2021 has been entered. Claims 1-3, 5-9, 11-15, 17, 18 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1, 7 and 13 recite the limitation “wherein the one or more languages integrate corresponding vocabularies of the one or more languages”, this is interpreted as each language integrates vocabularies corresponding to its own language, which renders the claim indefinite.
Claims 2,3, 5 are rejected for depending on claim 1.
Claim 6 is rejected for depending on claim 6.
Claims 8, 11 are rejected for depending on claim 7.
Claims 9, 12 are rejected for depending on claim 8, 11 respectively.
Claim 14 is rejected for depending on claim 13.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by Beckman (US10800040) in view of Feniello (US20150331416) and Goldfain (US20180364711).       


col 11 lines 11-26 disclosing a method for generating control policies “control system solutions” for robotic systems):
acquiring, via one or more hardware processors, a first set of information from a plurality of sources, wherein the first set of information comprises knowledge from a plurality of robotic domains corresponding to a plurality of robotics environments, resources and capabilities corresponding to the plurality of robotic domains, a description of processes and tasks that one or more robots performs, a set of workflow definitions to carry out the plurality of tasks based upon a task, a set of instructions that the one or more robot performs to carry out the plurality of tasks and information on a plurality of contextual problems and wherein the plurality of robotics environments comprise a real-time environment and a simulating environment (Col 11 lines 11-26 disclosing acquiring a first set of information “ copy of the real-world environment and a system of robotic task performances” which is also understood to mean a plurality of environments since the environment can vary with each application and task. The plurality of environments comprises a simulating environment and a real-time environment, see col 11 lines 27-46. Col 9 lines 6-21 disclosing using neural networks to acquire a sequence of actions that the robot should take to accomplish the task, this is interpreted as a set of instructions to complete a task, a workflow of definitions to carry the task).
col 12 line 59- col 13 line 5 disclosing the second set of information “sequence of actions to perform a task” which correspond to the plurality of robotic environments cited above, the sequence of actions to perform a task is understood to mean  solution specifications. Col 9, lines 15-21 disclosing the actions are translated into a machine-readable instruction language that causes the robot to perform the action, this is interpreted as the description solution in one or more languages);
translating, via a solution synthesizer component, the second set of information using a solution description language into one or more design solutions for the plurality of robotics environments, wherein the one or more design solutions represent one or more designs for robotic application (col 12 line 59- col 13 line 5 disclosing the designing control policies with the second set of information which is understood to mean a design solution for the plurality of robotic environments); and
performing, based upon the one or more design solutions, a plurality of steps, wherein the plurality of steps comprises:
(col 12 line 59- col 13 line 5 disclosing generating the control policy ”control solutions” for the plurality of environments, it further defines the sequence of tasks “architectural design” of the control policy. Col 9, lines 15-21 disclosing the actions are translated into a machine-readable instruction language that causes the robot to perform the action, this is interpreted as the description solution in one or more languages); 
Wherein the step of generating the one or more control system solutions comprises:
 (iv)    generating, via the solution synthesizer component, one or more simulation models for executing a set of simulation activities in the simulating environment (col 13 lines 14-30 disclosing the trained policy “control policy” used in a simulation environment which is understood to mean generating a simulation model for executing the simulation activities in the simulating environment).
Beckman does not teach generating, using a domain specific language (DSL), the set of implementation codes; generating using the DSL one or more configuration files corresponding to a plurality of robotic simulators, wherein each of the plurality of robotic simulators correspond to at least one of the plurality of robotic environments; corresponding to a plurality of robotic operating system (ROS), upon compilation of the 
Finiello teaches (ii) generating, using a domain specific language (DSL), the set of implementation codes ([0026] disclosing program instructions “implementation codes” using DSL).
(iii) generating using the DSL one or more configuration files corresponding to a plurality of robotic simulators, wherein each of the plurality of robotic simulators correspond to at least one of the plurality of robotic environments ([0036] disclosing in case of simulation the operator causes the objects to move on a display, this is understood as the DSL which is used to write the program generates configuration files to a plurality of robotic simulators which depend on the environments);
Beckman and Finiello are analogous art because they are in the same field of endeavor, robot control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Beckman to incorporate the teaching of Finiello of generating, using a Domain Specific Language (DSL), a set of implementation codes, generating, using the DSL, one or more configuration files corresponding to a plurality of robotic simulators, wherein each of the plurality of robotic simulators correspond to at least one of the plurality of robotics environments, generating one or more design specifications corresponding to the generated synthesized design to verify the one or more control system solutions generated. It would have been obvious to try in order to generate a software for a program code using available computer languages and simulating and verifying results to insure accuracy of the generated program.
Goldfain teaches corresponding to a plurality of robotic operating system (ROS), upon compilation of the one or more design solutions by a code generator component, wherein each of the plurality of ROS correspond to at least one of plurality of robotic environments ([0044] disclosing software program developed using ROS which is understood to correspond to a plurality of robotic environments).
Beckman and Goldfain are analogous art because they are in the same field of endeavor, robot control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Beckman to incorporate the teaching of Goldfain of corresponding to a plurality of Robots Operating Systems (ROS), wherein each of the plurality of ROS correspond to at least one of the plurality of robotics environments in order to make it easier to write the software using the available resources of ROS.

Regarding claim 2, Beckman as modified by Finiello and Goldfain teaches The method of claim 1, wherein the step of translating the second set of information comprises generating, based upon the first set of information, a synthesized design for the one or more control system solutions by the solution synthesizer component (Beckman col 12 line 59- col 13 line 5 disclosing the designing control policies “synthesized design for control system” with the second set of information which is understood to mean a design solution for the plurality of robotic environments).
Regarding claim 3, Beckman as modified by Finiello and Goldfain teaches The method of claim 2, Beckman teaches wherein the synthesized design represents a synthesized solution for a set of multi-robots activities and tasks to be executed in each of the plurality of robotics environments(Beckman col 12 line 59- col 13 line 5 disclosing the design of a set of policies “synthesized solutions” that cooperate to enable robotic system to perform multiple actions and tasks).
Regarding claim 5, Beckman as modified by Finiello and Goldfain teaches The method of claim 1, wherein the generated one or more control system solutions are optimized, based upon the one or more simulation models, to extract a behavior model by the solution synthesizer component, and wherein the behavior model comprises a plurality of commands and a plurality of state transitions executing in the plurality of robotics environments(Beckman col 11 lines 26-47 disclosing the generated control system is simulated until the rate of success is reached “optimization”. Col 12 line 59- col 13 line 5 discloses, as covered in the previous claims, the multiple actions taken by the robot to perform a task which can be understood as the model includes state transitions).
Regarding claim 6, Beckman as modified by Finiello and Goldfain teaches The method of claim 5, wherein the optimization comprises performing a close loop verification by executing, based upon the behavior model, a set of task execution logs to validate the plurality of commands and the plurality of state transitions executing (Beckman Col 3 lines 50-55 disclosing the use of feedback “close loop” to verify and optimize the control policy which as explained in previous citations include the set of tasks in a plurality of state transitions and robotic environments).

Claims 7, 13 and 8, 14 and 9, 15 and 11,17 and 12, 18 are rejected for similar reasons as claims 1, 2, 3, 5, 6. Beckman also discloses a system with memory storing instructions, one or more communication interfaces, one or more hardware processor(col 13 lines 32-67).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
In response to Applicant’s argument with respect to claim 1 and the amendment to claim 1, Beckman discloses in at least col 9 first paragraph the amended limitations of acquiring a set of actions required to perform the task which can be related to a plurality of robotic environments, this is also understood to mean the workflow of actions required to complete a task. Beckman as modified by Finiello also discloses the use of machine languages “DSL” for implementation of codes for a control system solution. While Beckman as modified by Finiello does not teach the set of implementation codes corresponding to a plurality of Robot Operating Systems(ROS), Goldfain is used as a 
In response to Applicant’s argument that “Beckman discloses using artificially intelligent machine learning systems to build and use control policies for robotic systems to perform given tasks...Beckman teaches about artificially intelligent machine learning systems to build and use control policies... Beckman provides robotic solutions but specialized to only the robotic structure and movements of physical structure”, the plurality of robotic domains corresponding to a plurality of robotic domains can be interpreted as the plurality of environments acquired by the sensors of the robot and the kinematics of the robot that are associated with the environment acquired, see at least column 3 first paragraph. Beckman discloses the use of the control policies for automation of task performing where the neural network receives an input of a location and the environment and uses the neural networks to provide a set of actions for the task, see at least column 9 second paragraph. Beckman does disclose further in column 14, the communication over the network with other systems wherein the components used may depend on the network or the type of environment selected, this is interpreted as the plurality of robotic domains corresponding to a plurality of robotic environments.
In response to applicant argument that “Beckman discloses that robot 110 is guided through the sequence of actions needed to perform the task...on the other hand applicants invention at paragraphs[0029]….Beckman is completely silent on the amount of information used for generating the control system solutions”, Beckman, as disclosed in the previous paragraph of the arguments, discloses the use of multiple computing 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20070233280 discloses an automatic control system generation for robots.
US20090187278 discloses an adaptive robot system with knowledge driven architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664